DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/CN2018/108663 09/29/2018
FOREIGN APPLICATIONS
CHINA 201710903592.1 09/29/2017
	This office action is in response to Applicant’s amendment submitted July 26, 2021.  Claims 1-4, 8-9, and 11 are pending.
	The rejection of claims 6 and 8 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn.  Claim 6 has been cancelled and the noted compound in claim 8 has been deleted.
	The rejection of claim(s) 1, 3, 9, and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Zheng is withdrawn because R3 is not H and R1 is H in Zhang’s compound.
	The rejection of claim(s) 1-3, 9, and 11 under 35 U.S.C. 102(a)(1) as being anticipated by CN 105585569 is withdrawn because R3 is not H and R1 is H.
	The following modified rejection was necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018066947 A1 (April 4, 2018, machine translation, of record).
WO 2018066947 A1 teaches a fatty acid bound entecavir derivative and pharmaceutical use.  See page 2, Technical Field.  Compounds in Table 1, paragraph [38], are those wherein R1 and R3 are H, and R2 is –C(=O)-X1-Y1 wherein X1 is CH2 and Y1 is C10 hydrocarbyl (compound 4), or X1 is a bond and Y1 is C11 hydrocarbyl.  The compounds are used for treating hepatitis B (claim 6).  Compound 8 is one wherein X1 is a bond and Y1 is C17 hydrocarbyl.  

    PNG
    media_image1.png
    126
    381
    media_image1.png
    Greyscale

WO 2018066947 A1 does not teach a compound wherein Y1 is C18-29 hydrocarbyl.  WO 2018066947 A1 also teaches Formula 2 on page 3, wherein R1 can be C4 to C20.

    PNG
    media_image2.png
    255
    290
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare compounds wherein Y1 is up to C20 because WO 2018066947 A1 teaches an example which is C17 and a range up to C20.  MPEP 2144.05 states that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  The claimed range overlaps with the range disclosed by the prior art.  MPEP also states that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  The exemplified C17 is close to C18, differing by only one carbon atom.
Another rationale for obviousness is that the claimed compound is a homolog of the compound taught by WO 2018066947 A1, differing in the insertion of a -CH2-  group.  MPEP 2144.09 states that homologs are “compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups,” and are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. It would have been obvious to one of ordinary skill in the art to modify the reference compound to prepare a structural homolog.  One having ordinary skill in the art would have been motivated to prepare the instantly claimed compound because such structurally homologous compounds are expected to possess similar properties, and thus would In re Hass, 60 USPQ 544 (CCPA 1944); In re Henze, 85 USPQ 261 (CCPA 1950).
The translation of the priority application submitted July 23, 2021 is acknowledged.  WO 2018066947 A1 is not prior art under 35 U.S.C. 102(a)(1), but it is still prior art under 35 U.S.C. 102(a)(2).

Response to Arguments
Applicant argues that none of Taek’s examples include the overlapping ranges.  This argument is not persuasive because MPEP teaches that when claimed ranges overlap with the prior art ranges, a prima facie case of obviousness exists.  The claimed range overlaps with Taek’s range.
Applicant argues that Taek’s range is only given as part of a broad recitation that does not invite optimization toward the claimed range, and Applicant notes MPEP 2144.05(III)(D).  MPEP 2144.05(III)(D) states that one factor that may weigh against maintaining an obviousness rejection based on optimization of a variable disclosed in a range in the prior art is where an applicant establishes that the prior art disclosure of the variable is within a range that is so broad in light of the dissimilar characteristics of the members of the range as to not invite optimization by one of skill in the art.  In this instance the prior art disclosure includes C17 within a range of C4 to C20, which is relatively narrow range with an example falling near the end of the range.  The example discussed in MPEP 2144.05(III)(D) was one wherein the disclosure was 
Applicant argues that the claimed range includes a long alkyl and has low solubility effect, facilitating slow-release.  This argument is not persuasive because Taek’s compounds are also sustained –release due to acylation with fatty acids (page 2, paragraph [7]), so slow-release is not unexpected.

Conclusion
Claims 1, 3, 8-9, and 11 are rejected.  Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAYLA D BERRY/             Primary Examiner, Art Unit 1623